FILED
                                                                                             COURT OF APPEALS
                                                                                                    I S I O ; 11
       IN THE COURT OF APPEALS OF THE STATE                                        OF WASHINGTCW

                                                                                                     2015 MAY 19   AN 9 06
                                                   DIVISION II
                                                                                                     STATE 0    uIASHINGTo
    WANDA RILEY -HORDYK,                                                          No. 45830 -6 -II
                                                                                                     BY
                                          Appellant,


             v.



    BETHEL SCHOOL DISTRICT,                                                 PUBLISHED OPINION


                                          Respondent.


         MELNICK, J. —           Bethel School District ( District) nonrenewed Wanda Riley -Hordyk' s

employment contract, effective at the end of the 2011 -2012 school year, because the District closed

the online school where she held the position of principal. A hearing officer upheld the District' s

decision to nonrenew Riley- Hordyk' s contract, and the superior court affirmed the hearing

officer' s    decision.       Riley -Hordyk appeals from the superior court' s order affirming the

nonrenewal, arguing that the District' s nonrenewal of her contract and its subsequent refusal to

transfer her to an open principal position violated the collective bargaining agreement ( CBA), the

continuing        contract statute,'    and our decision in Peters v. South Kitsap School District No. 402, 8

Wn.    App. 809,      509 P.2d 67 ( 1973).    We disagree and affirm the superior court.


                                                        FACTS


          Riley -Hordyk served as a teacher and principal at Bethel High School until issues arose

concerning her         performance during       the 2009 -2010   school   year.   Near the end of the 2009 -2010


school year, the District demoted Riley -Hordyk from her principal position at Bethel High School

to a   subordinate position at         the Bethel Online   Academy ( BOA). Then at the end of the 2009r2010

school year, the District nonrenewed her employment contract because of unprofessional conduct.




1
    RCW 28A. 405. 210.
45830 -6 -II



Riley -Hordyk filed        a   lawsuit   against   the District     and   the   parties settled   the   suit.   As part of this


settlement,      Riley -Hordyk became the principal         of the     Bethel Online      Academy ( BOA).          The District


classified Riley -Hordyk as a secondary principal and paid her at the level of an elementary school

principal.       She   was also subject    to the
                                                     terms and      conditions of the CBA negotiated between the


District and the principals' union.


          On February 28, 2012, due to financial issues, the District' s board of directors unanimously

voted to close BOA effective the following school year. The District projected that BOA would

lose $   330, 000 in the 2012 -2013 school year because of reduced state funding, administrative

burdens,     and   decreased     enrollment.       Riley -Hordyk repeatedly requested that the District transfer

her into another principal position within the District. Each time, the District refused her request.

The District told Riley -Hordyk that she needed to submit an application to be considered for open

principal positions and that the CBA did not provide her a right to transfer into one of the

             2
positions.        The District invited Riley -Hordyk to apply for open positions through the normal

process.




          On May 9, the District notified Riley -Hordyk that probable cause existed to nonrenew her

employment contract at the end of the 2011 -2012 school year. The District informed Riley -Hordyk

that her position was being eliminated due to " insufficient revenue to maintain the current level of

programs and services           in the District."      Clerk'   s   Papers ( CP)    at   381.   This elimination occurred


because of "the overall financial situation of the District, changes in the school funding formula,




2 The CBA specifically addressed rights of administrators to transfer to other positions, providing
that " non- interim administrators in good standing, who lose their positions due to a reduction in
force, will be considered for a contract for an open teaching position for which he /she is qualified."
Clerk' s Papers ( CP) at 402. It is undisputed that there were no open teaching positions for which
Riley -Hordyk was qualified.


                                                                2
45830 -6 -II



student enrollment, and                the   overall needs of        the District."   CP   at   381.   The District stated that


Riley- Hordyk' s performance did not factor into the decision to nonrenew her contract. The District

referred   to    Riley -Hordyk' s            contract' s nonrenewal as a "[      r] eduction in [ f]orce" under the CBA.3

CPat382.


         Despite eliminating Riley -Hordyk' s principal position, the total number of principals in the

District for the 2012 -2013 school year remained unchanged from the previous year because


concurrent with its closure of BOA, the District re- opened an elementary school that had been

previously       closed       for     renovation.       In addition to Riley -Hordyk' s position, the District also

eliminated six assistant principals' positions. All six displaced assistant principals applied for open


positions   within       the District,         and   five    of   them were   hired into   other positions.     Riley- Hordyk

applied for a single elementary school principal position, but she did not appear for the interview

because she believed that it conflicted with her son' s graduation.4 She also applied for various

associate administrator positions, but she did not receive invitations for interviews.


         Riley -Hordyk appealed her contract' s nonrenewal.5 After hearing testimony, the hearing

officer made the following findings of fact:

         Riley -Hordyk was employed at BOA on a continuing contract basis;

         BOA         was projected           to lose $ 330, 000 in the 2012 -2013 school year as a result of reduced

allotments and increased recordkeeping and compliance requirements;

3 The CBA did not define the term " reduction in force."

4
    Riley -Hordyk' s son' s graduation began at 2: 00 P. M. The District accommodated her by moving
her interview from 11: 00 A. M. to    9: 15 A. M.   This change would have allowed her to finish her
interview       at      Riley -Hordyk believed " this will still be cutting it close" and asked for
                     12: 00 P. M.

another reschedule, which the District did not provide. CP at 522. Ultimately, Riley- Hordyk did
not attend her interview.


5 An appeal before a hearing officer is authorized under RCW 28A.405. 210 and RCW
28A.405. 310.




                                                                       3
45830 -6 -II




          BOA was closed for financial reasons, and Riley -Hordyk' s employment nonrenewed;

          Riley -Hordyk asked to be transferred to other principal positions, but was denied;

          Riley- Hordyk failed to apply for any principal positions except for the elementary school
position, for which she did not appear for her interview; and


       The District still had 27 principals following its reduction in force because it had re- opened
an elementary school in accordance with a preexisting plan.

The hearing officer' s conclusions of law included the following:

          BOA was closed in good faith, as there was no evidence of pretext or ill -will towards Riley -
Hordyk;


          Riley -Hordyk was subject to a reduction in force, meaning that the District had no
obligation under the CBA to transfer her to another principal position;


       Peters does not articulate a " blanket transfer policy" and does not contemplate a situation
in which there is a collective bargaining agreement in place; CP at 18;

          The District was not obligated to transfer Riley -Hordyk to a principal position.

Implicitly the hearing officer concluded that sufficient cause6 existed to nonrenew Riley- Hordyk' s

contract.




          Riley -Hordyk appealed the hearing officer' s decision to the Pierce County Superior Court,

which affirmed the hearing officer' s decision. Riley -Hordyk appeals.




6 The continuing contract statute uses the term " probable cause" to describe the cause required for
a school district to nonrenew an employee' s contract, and uses the term " sufficient cause" to refer
to the cause required to justify the district' s determination in the event it is challenged. See RCW
28A.405. 210 ( " In the event it is determined that there is probable cause or causes that the
employment contract of an employee            should not      be   renewed  by the district, ... [    e] very such
employee so notified ...     shall   be   granted   opportunity fo r   hearing ... to determine      whether there
is   sufficient cause or causes   for   nonrenewal of contract. "). (      Emphasis    added.).   We follow the
statute in using " probable     cause"to refer to the district' s determination of cause and using
 sufficient cause" to refer to a hearing officer' s or a court' s evaluation of that cause.


                                                          4
45830 -6 -II



                                                     ANALYSIS


        Riley -Hordyk argues that the District' s nonrenewal of her contract and its subsequent

refusal to transfer her to an open principal position violated the CBA, the continuing contract

statute, and our    decision in Peters, 8 Wn.         App. 809.            Because none of these authorities entitles


Riley -Hordyk t the relief she seeks, we hold that the hearing officer did not err by upholding the

District' s nonrenewal of her contract and the rejection of her requests to transfer to open principal

positions.. Accordingly, we affirm the superior court.


I.      STANDARD OF REVIEW


        Under RCW 28A.405. 340( 5),              we review a hearing officer' s factual determinations under

the " clearly   erroneous standard."      See Clarke v. Shoreline Sch. Dist. No. 412., 106 Wash. 2d 102, 109-

10, 720 P.2d 793 ( 1986) ( relying       on     former   statute);    Griffith v. Seattle Sch. Dist. No. 1, 165 Wn.


App.   663, 670, 266 P.3d 932 ( 2011).            A factual determination is clearly erroneous if it is not

supported by substantial evidence in the record, which is evidence sufficient to persuade a fair -

minded person of      the   finding' s   truth   or correctness.           Campbell v. Emp' t Sec. Dep 't, 180 Wash. 2d
566, 571, 326 P.3d 713 ( 2014); Clarke, 106 Wash. 2d                    at    121.   Errors of law are reviewed de novo.


RCW 28A.405. 340( 4); Clarke, 106 Wash. 2d                at   109.      When reviewing the application of the law to

the facts, we determine the applicable law de novo and give deference to the hearing officer' s

factual determinations, reviewing them             under    the clearly       erroneous standard.    Clarke, 106 Wash. 2d


at 109 -10.


        Like the superior court sitting in its appellate capacity, we confine our review of the hearing

officer' s   decision to the   verbatim    transcript     and   the   evidence admitted at     the   hearing.   See RCW


28A.405. 340. We review the hearing officer' s findings of fact and conclusions of law; we give no

deference to the superior court' s decision. Griffith, 165 Wash. App. at 671.



                                                                5
45830 -6 -II



II.          NONRENEWAL FOR CAUSE - CONTINUING CONTRACT STATUTE


             Riley -Hordyk asserts that the District violated her statutory continuing contract rights by

nonrenewing her contract without probable cause. Specifically, she argues that the hearing officer

erred by finding financial necessity led to the nonrenewal rather than finding that the District
nonrenewed         her   contract as a means     to   retaliate against      her in had faith. She further argues that


the hearing officer erred by concluding that the renewal was a reduction in force because the

number of         District   principals remained      the   same    in the   year after   the   nonrenewal.   We disagree


with Riley -Hordyk.

             A.       Statutory Overview

             Riley- Hordyk' s employment is governed, in part, by the continuing contract statute, RCW

28A.405. 210, which addresses the employment, discharge, and reduction in rank of teachers and

administrators. 8 See Issaquah Educ. Ass 'n v. Issaquah Sch. Dist. 411, 104 Wash. 2d 443, 446 -47,

706 P.2d 618 ( 1985) (          discussing   former continuing         contract statute).       The continuing contract

statute empowers school boards to employ teachers and administrators for not more than one year.

RCW 28A.405. 210. It further provides that the one -year contracts are automatically renewed for

the    next year unless certain events occur.               RCW 28A. 405. 210.       This statute " is similar to tenure



7
 Riley -Hordyk' s employment is also governed by the CBA. " The general relationship between
school authorities and teachers in the public schools of our state is created by contract and governed
by    general principles of contract          law."    Tondevold v. Blaine Sch. Dist. No. 503, 91 Wash. 2d 632,
635, 590 P.2d 1268 ( 1979).           Yet, the language of the employment contract, here the CBA, is not
the sole consideration, because " the general law in force at the time of the formation of the contract
is    a part   thereof." Arnim v. Shoreline Sch. Dist. No. 412, 23 Wash. App. 150, 153, 594 P.2d 1380
    1979).     The continuing contract statute is one such general law.
8
     Riley -Hordyk also cites to RCW 28A.405. 230, which establishes the process for transfer of an
administrator        to a                             That statute is inapplicable because Riley -
                             subordinate certificated position.

Hordyk was not transferred to a subordinate position. Moreover, the statute does not vest any right
to transfer in an administrator. It merely states that an administrator " shall be subject to transfer"
at the expiration of his or her contract. RCW 28A.405. 230.


                                                                6
45830 -6 -II




laws" because it " affords        reemployment rights      to    all covered employees."   Moldt v. Tacoma Sch.


Dist. No. 10, 103 Wash. App. 472, 482, 12 P.3d 1042 ( 2000).

           B.         Statutory Procedure to Terminate Reemployment Rights

           An employee' s reemployment rights " may be involuntarily cut off only if the statutory

procedure       is followed."     Arnim v. Shoreline Sch. Dist. No. 412, 23 Wash. App. 150, 154, 594 P.2d
1380 ( 1979).         That procedure requires the employer to provide timely notice of nonrenewal,

including the probable cause or causes for the nonrenewal, and an opportunity for a sufficient
                      9
cause      hearing.        RCW 28A.405. 210.         If the employer fails to do so, then the employee is


 conclusively presumed to have been reemployed by the district for the next ensuing [ one -year]

term."     RCW 28A.405. 210.


           Here, the District provided Riley -Hordyk with timely notice of nonrenewal, which included

the District' s reasons for its determination that probable cause existed to terminate her

employment. She also received a sufficient cause hearing where she presented extensive evidence

and   argument.            Riley -Hordyk does not challenge the procedural aspects of the nonrenewal.

Therefore, the District discharged its duties under the continuing contract statute so long as

probable cause supported its decision to nonrenew Riley- Hordyk' s contract.

                      1.        Sufficient Cause —Financial        Exigency

            Riley -Hordyk assigns error to the hearing officer' s conclusion of law that the nonrenewal

of   her   contract was       supported   by   sufficient cause.    She argues that the hearing officer erred by

finding her contract was nonrenewed as a result of financial necessity and that the hearing officer

should have found the District retaliated against her in bad faith. We disagree.




9 The hearing is provided for in RCW 28A.405. 310.

                                                             7
45830 -6 -II




              The District informed Riley -Hordyk that it was nonrenewing her contract for financial

reasons. The District provided the following statement of probable cause to Riley -Hordyk:

              There is insufficient revenue to maintain the current level of programs and services
              in the District. The Board of Directors met and determined that certain programs
              needed to be modified or eliminated. One of the eliminated programs is the Bethel
              Online  Academy. In reaching its decision, the Board of Directors considered the
              overall financial situation of the District, changes in the school funding formula,
              student enrollment, and the overall needs of the District. As a result of the Board' s
              action, your position was eliminated.



CP at 381.


              A district' s " adverse financial condition" may constitute sufficient cause to nonrenew an

employee' s contract. Barnes v. Seattle Sch. Dist. No. 1, 88 Wash. 2d 483, 487, 563 P.3d 199 ( 1977).


The question of whether specific conditions constitute sufficient cause is a mixed question of law

and fact that is subject to de novo review. See Clarke, 106 Wash. 2d at 111.


              The hearing officer' s conclusion that sufficient cause existed to support the District' s

nonrenewal of Riley- Hordyk' s contract is supported by the foregoing case law and the hearing

officer' s      findings        of   facts.   The hearing officer found that the District in general and BOA in

particular were            in financial distress.      Riley -Hordyk does          not assign error   to these findings,'°   and




therefore       they      are verities on appeal.     Yuchasz      v.   Dep' t   of Labor & Indus.,   183 Wash. App. 879, 886,

335 P.3d 998 ( 2014);                Fisher v. Tacoma Sch. Dist. No. 10, 53 Wash. App. 591, 595, 769 P.2d 318

     1989).




1°
      But     even   if   she   did, they     are supported   by   substantial evidence      in the   record.   Uncontroverted

testimony at the hearing showed that the District had lost a total of 26 million dollars in funding
in    recent    years,      requiring the District to "
                                           cut just about everything [ it] could possibly cut to
maintain core services." CP at 67. Uncontroverted testimony showed that the legislature reduced
the state allotment for online schools, reporting requirements became more burdensome, and
enrollment was less than half what the District projected. As a result, BOA was projected to lose
     330, 000 in the 2012 -2013 school year.




                                                                        8
45830 -6 -II




           The hearing officer also found that the District exercised good faith judgment when it
                                       11
decided to        close     the BOA.        Riley -Hordyk assigned error to this factual conclusion, but it is

supported        by   substantial evidence     in the form        of other unchallenged     findings    of   fact that: ( 1) the


District relied on a variety of sources, including the work product of several District employees

and   their       financial   committees; (     2)      the   decision    was   made    after   a   public   hearing,   Board


consideration, and vote; and (3) there was no evidence of pretext or ill -will directed towards Riley -

            12
Hordyk.            Therefore, we hold that the hearing officer' s factual conclusion that the District

exercised good faith judgment when it decided to close the BOA is not clearly erroneous.

Moreover, whether the District exercised its judgment in good faith is akin to a credibility

determination, which we do not disturb on appeal. See Griffith, 165 Wash. App. at 672.

           Given the dire financial straits of the District, the District' s decision to close down the


BOA, and the resulting elimination of Riley- Hordyk' s position, the hearing officer did not err in

concluding that sufficient cause existed to nonrenew Riley -Hordyk' s contract.

                       2.       Reduction in Force


           Riley- Hordyk next assigns error to the hearing officer' s conclusion of law that the

nonrenewal of her contract          based     on   the   closure of     the BOA   constitutes a " reduction     in force." Br.


of Appellant at 2. She argues that her contract' s nonrenewal resulted not from a reduction in force,

but out of retaliation for her prior litigation against the District. Further, she argues that the hearing




11 Although the hearing officer labeled this finding of good faith as a conclusion of law, good faith
is typically understood as a question of fact. See, e. g., Marthaller v. King County Hosp. Dist. No.
2, 94 Wash. App. 911, 916, 973 P.2d 1098 ( 1999).                    A finding of fact that is mislabeled as a conclusion
of   law   will   be   reviewed as a    finding    of    fact.   Willener v. Sweeting, 107 Wash. 2d 388, 394, 730 P.2d
45 ( 1986).


12 This factual findings was also mislabeled as a conclusion of law.


                                                                    9
45830 -6 -II



officer' s conclusion that the nonrenewal was a reduction in force was error because the number of


principals in the District remained unchanged in the year after the nonrenewal.


        The term "   reduction    in force" does   not   play   a pivotal role    in this      case.   Riley- Hordyk' s

focus on whether a reduction in force occurred is misguided because it does not affect whether the


District had probable cause to nonrenew Riley -Hordyk' s contract, which is the real issue here. The

term reduction in force does not appear in the continuing contract statute, and its only mention in

the CBA relates to a right to transfer, which we discuss below. See RCW 28A.405. 210. Likewise,


the hearing officer' s only reference to reduction in force pertains to a potential right to transfer in

the CBA.       Riley -Hordyk' s   argument   conflates "      reduction   in force"          with probable cause to



terminate her contract, but we do not. Reduction in force is not a term that has any bearing on the

District' s probable cause determination.


III.    RIGHT TO TRANSFER


        A.       No Right to Transfer Under Peters


        Riley -Hordyk argues that pursuant to Peters, 8 Wash. App. 809, the District was required to

offer her any principal positions that opened prior to the expiration of her existing contract. We

disagree.


        In Peters, we considered what duties, if any, 'a school district owes to an employee whose

contract was nonrenewed for financial reasons, with respect to vacancies that might occur before

the expiration of the   employee' s    existing   contract.     8 Wn.   App.     at   815.    We held that a school


district " may not approach the task of selecting personnel to fill vacancies that occur after some

 employees' contracts] have been nonrenewed without first giving effect to the continuing contract

rights of   those nonrenewed [    employees]."     Peters, 8 Wn.     App.   at   816. In short, a school district




                                                         10
45830 -6 -II




must continue the contracts of those employees who have qualifications that satisfy its needs even

if that means reconsidering a nonrenewal. Peters, 8 Wash. App. at 816.

         Riley -Hordyk claims that Peters supports her assertion that the District was required to

transfer her into a vacant principal position for which she was qualified. Peters did not, however,


involve a collective bargaining agreement that provided the employees' exclusive rights to transfer

into   open positions.      8 Wn.   App.    at   810 -17.    Indeed, Peters predates the collective bargaining

agreement statute (      i. e., the Educational Employment Relations Act),             chapter   41. 59 RCW. These


facts are significant because it is well settled that provisions in a collective bargaining agreement

do control over certain conflicting statutory provisions.

         A   union   may    lawfully   bargain away, i. e., "      waive,"   certain statutory rights of represented


employees in a collective bargaining agreement, but statutorily created private rights that serve

public policy purposes cannot be waived. Shoreline Cmty. Coll. Dist. No. 7 v. Emp' t Sec. Dep' t,

120 Wash. 2d 394, 409 -10, 842 P.2d 938 ( 1992) (               holding that a purported waiver of unemployment

benefits is    void against public     policy); Hitter v. Bellevue Sch. Dist. No. 405, 66 Wash. App. 391,

397 -99, 832 P.2d 130 ( 1992) (       holding that right to attorney fees was not a minimum substantive

guaranty to individual workers and, therefore, collective bargaining provision took precedence

over    statute   that   provided   attorney fees).         For example, in Hitter, we distinguished between


 minimum       substantive    guarant[   ies] to individual        workers,"   such as rights to receive minimum


wage and overtime pay and to be free from unlawful discrimination, which cannot be waived, and

a wrongfully discharged employee' s right to receive reasonable attorney fees in connection with a

judgment for wages or salary, which may be bargained away in a collective bargaining agreement.
66 Wash. App. at 399.




                                                              11
45830 -6 -II




         Riley -Hordyk argues that Peters gives her the right to transfer into an open position. We

disagree because Riley- Hordyk' s CBA waived the statutory right to transfer discussed in Peters.

A statutory right can be waived in a collective bargaining agreement if it is not in the category of

minimum substantive guaranties                to individual workers.             Shoreline Cmty. Coll. Dist. No. 7, 120
Wash. 2d     at   409 -10; Hitter, 66 Wn.          App.   at   399.     A   right   to transfer into     an       position after




nonrenewal is fundamentally different from rights that courts have interpreted as minimum

substantive guaranties to individual workers, such as rights to minimum wage and overtime pay,

unemployment benefits, and to be free of discrimination. See Shoreline Cmty. Coll. Dist. No. 7,
120 Wash. 2d       at   409 -10; Hitter, 66 Wn.        App.     at    398 -99.      Rather, a right to transfer into an open


position after nonrenewal is more aligned with rights that may be waived by a collective bargaining

agreement, such as the statutory right to reasonable attorney fees in connection with a judgment

for wages or salary. See Hitter, 66 Wash. App. at 397 -99; see also Shoreline Cmty. Coll. Dist. No.

7, 120 Wash. 2d         at   409 -10.     We hold that the statutory right to transfer discussed in Peters is not in

the category of minimum substantive guaranties to individual workers. Therefore, an employee' s

statutory right to transfer under the continuing contract statute can be waived or altered by a

collective bargaining agreement.

          Here, the CBA controls principals' rights to transfer to open positions upon nonrenewal of


their   contracts: "      non- interim administrators in good standing, who lose their positions due to a

reduction in force, will be considered for a contract for an open teaching position for which he /she

is   qualified."     CP    at   402.    The parties to the CBA specifically contemplated a situation like the

present case and bargained for a specific outcome that is inconsistent with the result in Peters.

Because the right to transfer conferred by Petei s is not in "the category of a minimum substantive

guaranty to individual           workers, which cannot        be    waived       by   the   exercise of collective rights," we




                                                                   12
45830 -6 -II



hold that        Riley -Hordyk       waived       any remedy      under    Peters   by     entering into the CBA. Hitter, 66


Wn.     App.      at   399.     We hold that the Peters ruling and rationale did not entitle Riley -Hordyk to

transfer to an open position. Riley- Hordyk' s right to transfer after a nonrenewal of her contract is

controlled solely by the CBA.

            B.           No Right to Transfer Under the CBA


            Riley -Hordyk next argues that the CBA required the District to transfer her into an open

principal position. We disagree.


            The only mention in the CBA of a right to transfer is as follows:

            In the absence of a reduction in force among Bethel Education Association staff,
            non -interim administrators in good standing, who lose their positions due to a
            reduction in force, will be considered for a contract for an open teaching position
            for which he /she is qualified.


CP     at   402.       The language        of   the CBA does       not support      Riley -Hordyk' s         argument.   The CBA


provides that where an administrator loses her position due to a reduction in force, she would only

be "   considered         for   a contract      for   an open   teaching   position."      CP   at   402 (   emphasis added).   The


first clause of the applicable CBA provision limits Riley -Hordyk' s right to transfer to an open

teaching position. Under that clause, an administrator like Riley- Hordyk would be considered for

an open teaching position only if the Bethel Education Association staff are not also experiencing

a reduction            in force.     The CBA does not provide administrators a right to transfer into open

principal positions.




            Assuming          the   most   favorable     conditions   to   Riley- Hordyk      —that a reduction in force led to


Riley- Hordyk' s contract being nonrenewed, but the Bethel Education Association staff was not

also    experiencing            a reduction     in force —she     was entitled      to be "   considered for a contract for an


open    teaching         position    for   which [ she was]       qualified."   CP    at   402.      Uncontroverted testimony at




                                                                      13
45830 -6 -II



the   hearing   established   that   Riley -Hordyk   was endorsed   to teach only   one subject—   Spanish —and


that no teaching positions existed for which she qualified.

         Because no Spanish teaching positions were open to offer Riley -Hordyk, the District did

not violate the duties it owed under the CBA. Because the CBA does not provide Riley -Hordyk a

right to transfer to an open principal position within the district, the hearing officer did not err by

concluding that the District had no obligation to transfer her to another principal position.

Accordingly, we affirm the superior court in affirming the hearing officer.




We concur:




                                                          14